Gilbert, J.
The court did not err in sustaining the oral motion, and in dismissing the petition.
2. The judgment denying an injunction does not deprive the petitioners of the legal right to unconditionally tender to the payee the amount due, as principal and interest, on the first note executed, in full payment, and thereby stop interest, or, if payment is refused and suit is filed, to pay into court such amount, with direction that it be credited on said note. The effect of such payment would be to stop all further proceedings to obtain judgment on that debt, as well as court costs as to it. The suit could then legally proceed to judgment on the remaining two notes, secured by deed to the portion of land not conveyed to the son and daughter of Pool; and when so concluded such judgment would be a special lien for principal, interest, and costs of court, on the portion of land last mentioned, and a general lien on other property of the estate, but not on property which the deceased conveyed by deed to his son and daughter.

Judgment affirmed.


All the Justices concur.

M. L. Gross, for plaintiffs.
Harris & McMasler, for defendant.